Title: From Thomas Jefferson to Joseph Bloomfield, 10 December 1807
From: Jefferson, Thomas
To: Bloomfield, Joseph


                        
                            Sir
                            
                            Washington Dec. 10. 1807
                        
                        Having, a few days since, recieved through you an Address from the Legislative council and General assembly
                            of the state of New Jersey, I beg leave, through the same channel to return the answer now inclosed, and to add the
                            assurances of my high consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    